LYONS, Judge.
Delivered the resolution of the Court, that the plea was clearly bad, in point of form; and, there*240fore, was very properly over-ruled by the District Court. That the defendant might have given the tender in evi-. dence, under the plea of payment, in order to have extinguished the interest, subsequent to the tender; but, having omitted to do so, and having withdrawn his plea of payment, he had relinquished the evidence, and could not now be received to make an objection upon the ground of a right which he had voluntarily waived.
ROANE, Judge. The last clause in the act of 1781, [c. 22, 10 Stat. Larg. 471,] appears applicable only to debts contracted during the existence of paper money, and not to such as this which existed long before.
Judgment affirmed.*

[* Cooke v. Pope's adm’r. 3 Munf. 167.]